Citation Nr: 1404554	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  06-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus (diabetes mellitus), to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as a result of exposure to herbicides and/or secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for trigger finger repair of the right thumb, to include as secondary to diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony before the Board in June 2007; a transcript has been associated with the claims folder.    

The matter was previously before the Board in February 2009 and August 2011 and remanded on both occasions for further development and adjudication.  In May 2013, the Board denied the claims and the Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the May 2013 decision and remanded the matter to the Board for action consistent with the Joint Motion for Partial Vacatur and Remand (JMR).  

The claims for hypertension, diabetic retinopathy, and trigger finger repair of the right thumb are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no conclusive proof that the Veteran did not have in-country service or documented visitation in the Republic of Vietnam (RVN); the Veteran's lay statements that he set foot in the RVN during his active duty military service are deemed credible.   

2.  Based on the circumstances of the Veteran's service, it is presumed that he was exposed to herbicides, including Agent Orange.

3.  The evidence is in equipoise; diabetes mellitus and CAD are presumed to have been incurred during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Affording the Veteran all reasonable doubt, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Affording the Veteran all reasonable doubt, the criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is entitled to service connection for diabetes mellitus and CAD.  Specifically, the Veteran alleges that he was exposed to herbicides while stationed aboard the USS Kitty Hawk.  He asserts that he was assigned to a fighter squadron (VF-213) aboard the USS Kitty Hawk during the Vietnam Conflict as a plane captain.  He reports that during his second Vietnam tour he was told to jump on a mail plane with his crew and travel to Da Nang for the purpose of repairing an aircraft.  He testified that he set foot in RVN on two such occasions between January 1971 and June 1971 and stayed a few days both times.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008) (providing that, even where a veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and CAD, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  

The Veteran's service personnel records confirm he had service aboard the USS Kitty Hawk while on active duty.  In July 1970, he was designated a plane captain.  Declassified documents from the Naval History and Heritage Common's website show the USS Kitty Hawk conducted air operations over Vietnam during the following periods: (1) January 13, 1971, to February 3, 1971; (2) February 21, 1971, to March 31, 1971,; (3) April 10, 1971, to April 25, 1971; (4) May 4, 1971, to May 16, 1971; and (5) May 30, 1971, to June 23, 1971.  

There is no official evidence to support the Veteran's contentions that he went ashore to RVN.  However, there is no conclusive proof to the contrary either.  Notably,  in March 2006, the Naval Historical Center indicated that 1969 and 1971 Command History Reports for VF-213, do not indicate whether the squadron sent repair technicians into RVN.  In September 2011, the Naval History and Heritage Command stated that flight and passenger manifests were not identified for permanent retention.  A Memo for Record regarding Naval Aviation Flight Records, as well as the 1971 Command History Report for Fighter Squadron VF-213, reveal that Command History Reports typically did not document carrier flight and recovery logs.  In December 2012, National Archives and Records Administration (NARA) indicated that deck logs for USS Kitty Hawk did not provide information regarding individuals aboard ship or indicate names of individuals who departed ship and might have set foot in Vietnam.  

What is conclusive however, is that the USS Kittyhawk was near RVN during the time period in question.  Specifically, the  Command History Report revealed that in April 1971 there was battle damage to an F4J that was slightly damaged over North Vietnam but recovered safely aboard the USS Kitty Hawk.  In July 2012, the U. S. Army and Joint Services Record Research Center (JSSRC) indicated that Command History for USS Kitty Hawk showed that it conducted special operations on Yankee Station in the Gulf of Tonkin at various times in  December 1970 and between January 1971 and June 1971.  In February 2013, JSRRC indicated that deck logs referenced aircraft landing in RVN in April 1971 when two persons, none of which were the Veteran, departed USS Kitty Hawk for Da Nag via the ship's Carrier Onboard Delivery Aircraft.   

The Veteran is competent to report that he set foot in Vietnam during his military service.  To support his statement, he submitted a June 2007 buddy statement from JDR that indicated he knew the Veteran for over 45 years and that the Veteran told him the story about how the mail plane had to make an emergency landing in Da Nang airstrip due to a generator problem.  He further indicated that the Veteran told him that he and his crew had to fly into Da Nang with a new generator on the mail run vessel.  The Veteran's statements are consistent with his primary duties as an aviation machinist mate/plane captain and his statements are consistent with the circumstances of his service, i.e. being aboard the USS Kittyhawk, which was near or conducting operations in RVN during the time period in question.  The Veteran's lay statements that he set foot in the RVN during his active duty military service are deemed credible.  

The Board finds that the evidence is at least in equipoise that the Veteran had in-country service in RVN.  Based on the circumstances of the Veteran's service, it is presumed that he was exposed to herbicides, including Agent Orange.  Diabetes mellitus and CAD are diseases presumptively linked to such exposure.

Resolving any doubt in the Veteran's favor, service connection diabetes mellitus and CAD is warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for CAD is granted.



REMAND

The Veteran contends that he is entitled to service connection for hypertension, diabetic retinopathy, and trigger finger repair of the right thumb.  Specifically, he claims the conditions are secondary to his diabetes mellitus.  Service connection for diabetes mellitus (and CAD) has been awarded in the instant decision.  An opinion is necessary to determine whether hypertension, diabetic retinopathy, and/or trigger finger repair of the right thumb are proximately due to, the result of, or aggravated by the service-connected diabetes mellitus.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4), 3.310.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner(s) should offer an opinion in response to the following: whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed hypertension, diabetic retinopathy, and/or trigger finger repair of the right thumb is proximately due to, the result of, or aggravated (chronically worsened) by the service-connected diabetes mellitus and/or CAD and if so,  a determination as to baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducing the baseline of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.  
The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


